Westbrook, J.,
Vacated the order for the following, among other reasons : 1. The written declaration was so long prior to the sales that facts connecting it with the sales should be shown. 2. The oral statements to the plaintiff should, by a recital of the interview during which they were made, be connected with the actual sales: a general statement of a party that they were made to induce a credit cannot be accepted as proof. A party’s conclusions are no evidence ; he should state facts, so that the court can draw the conclusions.